J-A09041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

V.S.                                    :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellee             :
                                        :
             v.                         :
                                        :
A.A.                                    :
                                        :
                   Appellant            :        No. 1634 MDA 2016

                  Appeal from the Decree August 29, 2016
            In the Court of Common Pleas of Lackawanna County
                   Civil Division at No(s): 2016-FC-40428


BEFORE:     GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED MARCH 24, 2017

       Appellant, A.A. (“Paternal Grandmother”), appeals pro se from the

decree entered in the Lackawanna County Court of Common Pleas, which

found her in contempt of a custody order. We affirm.

       The relevant facts and procedural history of this case are as follows.

M.S. (“Mother”) and J.A., Sr. (“Father”) are the natural parents of J.A., Jr.

(“Child”), born in January 2016. On January 19, 2016, Mother and Father

executed a “letter of guardianship” that gave temporary custody of Child to

Paternal Grandmother because Mother was incarcerated and Father was

incapable of caring for Child. Mother and Father intended to give Paternal

Grandmother custody of Child until they were “back on their feet.” Paternal

Grandmother resides in New Jersey.          On March 31, 2016, Paternal

Grandmother filed, in Pennsylvania, an emergency petition for special relief
J-A09041-17


and a petition for custody, claiming Mother and Father were incapable of

caring for Child.      The court entered an order that day granting Paternal

Grandmother temporary legal and physical custody of Child pending a

hearing.      On    or   around       April    5,   2016,   Appellee    V.S.      (“Maternal

Grandmother”) wrote a letter to the court expressing her desire to have

custody of Child. Following a hearing on April 12, 2016, the court entered

an order the next day,1 awarding Paternal Grandmother legal and primary

physical custody of Child; the court gave Maternal Grandmother partial

physical custody of Child. On April 19, 2016, Maternal Grandmother filed a

formal petition for custody.        The court held a hearing on April 22, 2016.

Following the hearing, the court entered an amended custody order that

retained the same custody arrangement as the April 13, 2016 order but

amended the location of custody exchanges.

       On August 8, 2016, Maternal Grandmother filed a petition for

contempt,     alleging     Paternal     Grandmother         refused    to   let    Maternal

Grandmother exercise her periods of partial physical custody as specified in

the April 2016 court orders. That day, the court issued a rule to show cause

and scheduled a hearing on the matter for August 29, 2016. The court held

a contempt hearing on the scheduled date; Paternal Grandmother failed to

____________________________________________


1
  This order is inadvertently dated April 13, 2015. We reject Paternal
Grandmother’s contention that this obvious typographical error means the
order was “falsified.”



                                              -2-
J-A09041-17


appear for the hearing.    Counsel for Maternal Grandmother informed the

court that she had notified Paternal Grandmother of the contempt hearing by

regular and certified mail. Counsel stated the regular mail was not returned,

and Paternal Grandmother refused to accept the certified mail.             Child’s

Mother was no longer incarcerated, appeared at the contempt hearing, and

told the court she had spoken with Paternal Grandmother about the

contempt hearing. According to Mother, Paternal Grandmother said she did

not need to appear for the contempt hearing because she lived in New

Jersey, so the order scheduling the contempt hearing did not apply to her.

Following the hearing, the court found Paternal Grandmother in contempt

and temporarily gave Maternal Grandmother four months’ make-up time

under the court’s custody order.

     Paternal   Grandmother    filed    a    petition   for   reconsideration   on

September 7, 2016, insisting she did not receive “notice” of the contempt

hearing. The court held a hearing on the petition on September 21, 2016.

Following the hearing, the court denied reconsideration but amended its

contempt order to permit Paternal Grandmother visitation with Child during

the four months that Maternal Grandmother would exercise her make-up

time. The court expressly stated that, at the conclusion of the four-month

period, Child would return to Paternal Grandmother’s custody under the April

2016 custody order, unless and until another party filed a petition for

modification of custody.   On September 28, 2016, Paternal Grandmother


                                       -3-
J-A09041-17


timely filed a pro se notice of appeal and concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).2

       As a prefatory matter, although this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers

no special benefit upon an appellant.            First Union Mortg. Corp. v.

Frempong, 744 A.2d 327 (Pa.Super. 1999) (stating pro se status does not

entitle party to any particular advantage because of her lack of legal

training).   Accordingly, a pro se litigant must comply with the procedural

rules set forth in the Pennsylvania Rules of Court. D. Jones v. Rudenstein,

585 A.2d 520 (Pa.Super. 1991), appeal denied, 529 Pa. 634, 600 A.2d 954

(1991). Appellate briefs must conform in all material respects to the briefing

requirements set forth in the Pennsylvania Rules of Appellate Procedure.

Rosselli v. Rosselli, 750 A.2d 355 (Pa.Super. 2000), appeal denied, 564

Pa. 696, 764 A.2d 50 (2000) (citing Pa.R.A.P. 2101).       See also Pa.R.A.P.

2114-2119 (addressing specific requirements of each subsection of brief).

       Regarding the statement of the case section of an appellate brief, Rule

2117 provides, in pertinent part:

          Rule 2117. Statement of the Case

             (a) General rule.—The statement of the case shall
          contain, in the following order:

____________________________________________


2
 According to the trial court, Mother has filed a petition for custody of Child,
which is stayed pending this appeal.



                                           -4-
J-A09041-17


                  (1) A statement of the form of action, followed by a
               brief procedural history of the case.

                  (2) A brief statement of any prior determination of
               any court or other government unit in the same case or
               estate, and a reference to the place where it is
               reported, if any.

                 (3) The names of the judges or other officials
               whose determinations are to be reviewed.

                  (4) A closely condensed chronological statement, in
               narrative form, of all the facts which are necessary to
               be known in order to determine the points in
               controversy, with an appropriate reference in each
               instance to the place in the record where the evidence
               substantiating the fact relied on may be found. See
               Rule 2132 (references in briefs to the record).

                  (5) A brief statement      of   the   order   or   other
               determination under review.

            (b) All argument to be excluded.—The statement
         of the case shall not contain any argument. It is the
         responsibility of appellant to present in the statement of
         the case a balanced presentation of the history of the
         proceedings and the respective contentions of the parties.

Pa.R.A.P. 2117(a), (b).       See also C. Jones v. Jones, 878 A.2d 86

(Pa.Super. 2005) (explaining wife failed to comply with Rule 2117(b) where

her statement of case was argumentative in tone and did not contain

balanced presentation of history of proceedings and respective contentions

of parties).

      Additionally, as to the argument section of an appellate brief, Rule

2119(a) provides:

         Rule 2119. Argument

            (a) General rule.—The argument shall be divided
         into as many parts as there are questions to be argued;

                                      -5-
J-A09041-17


         and shall have at the head of each part—in distinctive type
         or in type distinctively displayed—the particular point
         treated therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly, where an appellant fails to properly raise or

develop her issues on appeal, or where her brief is wholly inadequate to

present specific issues for review, a court will not consider the merits of the

claims raised on appeal.   Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000)

(holding appellant waived claim where she failed to set forth adequate

argument concerning her claim on appeal; appellant’s argument lacked

meaningful substance and consisted of mere conclusory statements;

appellant failed to cogently explain or even tenuously assert why trial court

abused its discretion or made error of law). See also Lackner v. Glosser,

892 A.2d 21 (Pa.Super 2006) (explaining appellant’s arguments must

adhere to rules of appellate procedure, and arguments which are not

appropriately developed are waived on appeal; arguments not appropriately

developed include those where party has failed to cite any authority in

support of contention); Estate of Haiko v. McGinley, 799 A.2d 155

(Pa.Super. 2002) (stating rules of appellate procedure make clear appellant

must support each question raised by discussion and analysis of pertinent

authority; absent reasoned discussion of law in appellate brief, this Court’s

ability to provide appellate review is hampered, necessitating waiver of issue

on appeal).

      Instantly, Paternal Grandmother is pro se on appeal.              Paternal

                                     -6-
J-A09041-17


Grandmother filed her initial appellate brief on November 1, 2016.                  On

November 22, 2016, Paternal Grandmother filed a first amended brief.

Paternal Grandmother filed a second amended brief on November 28, 2016,

along with her reproduced record. Paternal Grandmother’s initial appellate

brief contains no statement of the case. See Pa.R.A.P. 2117(a). Paternal

Grandmother’s amended brief contains a statement of the case which

consists of her “spin” on the facts.           Paternal Grandmother omits relevant

facts necessary to decide the issue on appeal and instead provides her legal

theory of the case. Paternal Grandmother’s one-sided statement of the case

fails to provide a balanced presentation of the history of proceedings and

respective    contentions      of   parties,   in   direct   contravention   with   the

requirements of Rule 2117. See Pa.R.A.P. 2117; C. Jones, supra.

        Additionally, Paternal Grandmother’s initial brief contains multiple

sections titled “Statement of Question Involved.”             On her first “page 7,”3

Paternal Grandmother raises six issues, followed by a dialogue exchange,

followed by a narrative of her version of the facts. On her second “page 7,”

also titled “Statement of the Question Involved,” Paternal Grandmother

raises another issue. From these separate sections, Paternal Grandmother

fails to clarify which particular issues she seeks to assert on appeal.             See

Pa.R.A.P. 2116(a) (explaining statement of questions involved must state

____________________________________________


3
    This brief has duplicative page numbers.



                                           -7-
J-A09041-17


concisely issues to be resolved, expressed in terms and circumstances of

case but without unnecessary detail; no question will be considered unless it

is stated in statement of questions involved or is fairly suggested thereby).

Adding further confusion, Paternal Grandmother’s argument section in her

initial appellate brief is less than one page and consists of six bulleted

points, none of which advances a cogent argument or meaningful discussion

of, or citation to, relevant legal authority. See Pa.R.A.P. 2119(a).

      Paternal Grandmother’s first amended brief contains no statement of

the questions presented or any separate argument section. See Pa.R.A.P.

2116(a); 2119(a).     See also Smathers v. Smathers, 670 A.2d 1159

(Pa.Super. 1996) (stating omission of statement of questions presented is

particularly grievous because statement of questions presented defines

specific issues appellate court is asked to review; when omission of

statement of questions presented is combined with lack of any organized

and developed arguments, it becomes clear that appellant’s brief is

insufficient for meaningful appellate review).   Rather, throughout her first

amended brief, Paternal Grandmother’s legal argument is interwoven into

her statement of the case. Paternal Grandmother’s second amended brief is

essentially a duplicate of her first amended brief (similarly containing no

statement of questions presented or separate argument section) but adds

law that is irrelevant to the case, such as the law surrounding involuntary

termination of parental rights.     The defects in Paternal Grandmother’s


                                     -8-
J-A09041-17


appellate briefs are substantial.        Paternal Grandmother’s failure to comply

with the applicable rules of appellate procedure and develop her claims

properly on appeal precludes meaningful review and constitutes waiver of

her issue(s) for appellate purposes.             See Lackner, supra; Estate of

Haiko; Butler, supra.          See also In re C.P., 901 A.2d 516 (Pa.Super.

2006) (holding mother’s failure to support claim on appeal with relevant

legal   authority    or   discussion    precluded   appellate   review   of   issue).4

Accordingly, we affirm. See generally In re K.L.S., 594 Pa. 194, 197 n.3,

934 A.2d 1244, 1246 n.3 (2007) (stating where issues are waived on

appeal, we should affirm rather than quash appeal).

        Decree affirmed. Case is stricken from argument list.




____________________________________________


4
  On February 21, 2017, Paternal Grandmother filed an application for relief
in this Court demanding a jury trial, claiming the trial judge, inter alia,
“abused” and “slandered” Paternal Grandmother. Paternal Grandmother also
alleged that Maternal Grandmother’s sibling paid off the trial judge. On
March 1, 2017, Paternal Grandmother filed a petition in this Court purporting
to request a transfer of this case to the Pennsylvania Supreme Court. On
March 13, 2017, Paternal Grandmother filed a “petition for writ of
prohibition,” asking this Court to prohibit the trial judge from abusing his
powers. Paternal Grandmother also filed on March 13, 2017, an “application
for ruling,” claiming, inter alia, the trial court violated her human rights. We
deny all of Paternal Grandmother’s various open requests for relief.



                                           -9-
J-A09041-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/24/2017




                          - 10 -